DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 07/28/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The Office acknowledges the Applicant’s submission of the certified copy of foreign priority document KR 10-2016-0126226 filed 07/28/21.

4.	The objection to the Drawings and the Specification as set forth in the Non-Final Rejection filed 05/05/21 is overcome by the Applicant’s amendments.

5.	The rejection of Claim 2 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2016/072780 A1) in view of Kang et al. (WO 2015/099486 A1) as set forth in the Non-Final Rejection filed 05/05/21 is overcome by the cancellation of the claims.

6.	The rejection of Claims 1 and 3-8 under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2016/072780 A1) in view of Kang et al. (WO 2015/099486 A1) as set forth in the Non-Final Rejection filed 05/05/21 is overcome by the Applicant’s amendments.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating
 	obviousness or nonobviousness.

9.	Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2010/0133524 A1) in view of Kang et al. (WO 2015/099486 A1).
	Kim et al. discloses the following compound:

    PNG
    media_image1.png
    227
    185
    media_image1.png
    Greyscale

(page 10) (corresponds to D-15 as recited by the Applicant in Claim 5) such that R4 = unsubstituted C1 alkyl (methyl), b = 1, R2-3 = R9-11 = hydrogen, R6 = hydrogen, and R5 = R7 = unsubstituted C1 alkyl (methyl) of Applicant’s formula 5.  Kim et al. discloses an 
	Kang et al. discloses the following compound:

    PNG
    media_image2.png
    143
    165
    media_image2.png
    Greyscale

(page 8) (corresponds to H-3 as recited by the Applicant in Claim 6) such that A ring = unsubstituted naphthalene ring, B ring = unsubstituted benzene ring, L1 = single bond, Ar1 = unsubstituted C6 aryl (phenyl), L2 = unsubstituted C6 arylene (phenylene), and Ar2 = substituted nitrogen-containing 10-membered heteroaryl of Applicant’s formula; X1 = X3 = N, X2 = CR15 (with R15 = unsubstituted C6 aryl (phenyl)), e = 1, and Ar3 = hydrogen of Applicant’s formula 7.  Kang et al. discloses its inventive compounds as host material in the light-emitting layer of an organic EL device, which is in combination with a (phosphorescent) dopant material ([11], [72]).  Kang et al. discloses that the utilization of its inventive compounds results in a device with “improved properties” ([11]).  It would have been obvious to incorporate H-10 as disclosed by Kang et al. as host material to the light-emitting layer of the organic EL device as disclosed by Kim et al.  The motivation is provided by the disclosure of Kang et al. which teaches that the utilization of its inventive compounds results in a device with improved properties.

Response to Arguments
10.	Applicant’s arguments on pages 12-13 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786